     Case 1:19-cv-01330-AWI-BAM Document 23 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL CAMPOSECO,                                  Case No. 1:19-cv-01330-AWI-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
                                                         SUBMIT COMPLETED SERVICE
13            v.                                         DOCUMENTS OR SHOW CAUSE WHY
                                                         THIS ACTION SHOULD NOT BE
14    BOUDREAUX, et al.,                                 DISMISSED FOR FAILURE TO
                                                         PROSECUTE
15                       Defendants.
                                                         (ECF No. 22)
16
                                                         TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Roger Samuel Camposeco (“Plaintiff”) is a pretrial detainee proceeding pro se

19   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

20   proceeds on Plaintiff’s second amended complaint against Defendants Stamper and Jones for

21   violation of the First and Sixth Amendments for reading Plaintiff’s legal mail outside of

22   Plaintiff’s presence and confiscating the legal mail.

23          On October 13, 2020, the Court issued an order authorizing service of Plaintiff’s second

24   amended complaint and forwarding service documents to Plaintiff for completion and return

25   within thirty days. (ECF No. 22.) The Court expressly warned Plaintiff that failure to comply

26   with the Court’s order would result in dismissal of this action. (Id. at 2.)

27          As of the date of this order, Plaintiff has not submitted the USM-285 forms, summonses,

28   or copies of the complaint. Plaintiff has not complied with the Court’s order.
                                                        1
     Case 1:19-cv-01330-AWI-BAM Document 23 Filed 12/01/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall submit

 3        completed service documents for Defendants Stamper and Jones, as discussed in the

 4        Court’s October 22, 2020 order, or shall show cause in writing why this action should not

 5        be dismissed for failure to prosecute; and

 6     2. Plaintiff’s failure to comply with this order will result in dismissal of this action for

 7        failure to obey court orders and failure to prosecute.

 8
     IT IS SO ORDERED.
 9

10     Dated:    December 1, 2020                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
